PER CURIAM.
The E/C appeals, contending the Judge of Industrial Claims erred in finding claimant suffered a compensable heart attack and in assessing penalties on unpaid benefits.
There is competent, substantial evidence to support the finding that the work activity engaged in prior to the onset of the heart attack was unusual strain or overexertion not routine to Byrd’s job. This particular work activity constituted a specific identifiable effort over and above claimant’s regular duties. Victor Wine and Liquor, Inc. v. Beasley, 141 So.2d 581 (Fla.1962), Richards Department Store v. Donin, 365 So.2d 385 (Fla.1978).
*394Appellee concedes error on Point II and we reverse.
Affirmed in part, reversed in part and remanded for correction on Point II.
MILLS, C. J., and McCORD and THOMPSON, JJ., concur.